DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2018/016311 filed 12/20/2018, which claims the benefit of the priority of Korean Patent Application No. KR10-2018-0147700 filed 11/26/2018 and Korean Patent Application No. KR10-2017-0176493 filed 12/20/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 06/17/2020, 06/26/2020, 08/09/2021, and 11/08/2021 have been considered by the examiner.

	Claim Status
Claims 1-18 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0143999 A1(hereinafter “the ‘999 publication”) IDS 06/17/2020.
Regarding claim 1, ‘999 teaches a growth hormone (GH) variant having antagonistic activity (abstract) and further teaches that the human GH variant in which amino acid Gly120 is deleted or substituted with an amino acid, for example, Arg, Trp, Pro, Lys or Leu (claim 37-38 and [0007]). The disclosures anticipate the instant claim1.
Regarding claim 2, ‘999 teaches that human GH variant in which amino acid Gly120 is deleted or substituted with an amino acid, for example, Arg, Trp, Pro, Lys or Leu (claim 37-38 and [0007]).
Regarding claim 3 - 5, ‘999 teaches that the human GH variant further comprises the following set of amino acid substitutions: H18D, H21N, R167N, K168A, D171S, K172R, E174S, I179T (claim 40 and [0008]).
Regarding claim 6-8, ‘999 teaches that the GH variant can be attached or conjugated  to one or more chemical groups [0087] and that the group can be a polyol such as polyethylene glycol [0089] and that the PEG can be attached to the N-terminal [0099]. The instant claim 8 lists polyethylene glycol as example of the long-acting carrier. The disclosures therefore anticipate claims 6-8.
Regarding claim 12, ‘999 teaches that PEG is attached to form a covalent bond [0092]. This reads on direct fusion. 
Regarding claim 16-17, ‘999 teaches a pharmaceutical composition comprising the GH variants [0048, 0210, 0227] and for use to treat acromegaly and diabetic nephropathy [0051-0053].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over  by US 2016/0143999 A1 (hereinafter “the ‘999 publication”) in view of KR101460266 B1 (hereinafter “the ‘266 publication”) and WO 2005/047336  A1 (hereinafter “the ‘336 publication”).
  
The teachings of the ‘266 publication are based on the English language translation of the KR101460266 B1 publication obtained by Google patents and the citations are based on the English language translation.
The teachings of ‘999 are disclosed above and incorporated herein by reference.
‘999 does not teach linking GH to alpha-1 antitrypsin (AAT) and does not teach modifying AAT as recited in claims 9 and 10.
‘266 teaches human growth hormone (HGH) fused with AAT (page 2, last paragraph, line 1-2; claim 1, abstract). ‘266 teaches that the fusion had increased half-life (claim 1). ‘266 teaches that the AAT is attached to the N or C terminal of the HGH (page 2, 7th paragraph, line 1-2). ‘266 further teaches that the AAT has one or more amino acid substitutions where proline, which is the 357th amino acid at position P2, is mutated to asparagine and further that the ninth amino acid glutamine is mutated to asparagine, or the 232th amino acid cysteine is mutated to serine and that the alpha-1 antitrypsin mutants generate a new N-glycosylation site of Asn-X-Thr, neutralizing the protease inhibitor activity of alpha-1 antitrypsin and minimizing the possibility of immunogenicity by amino acid substitution and that it is possible to eliminate the formation of a duplex by the free cysteine group and the like (page 3, 3rg paragraph, line 1-7).
With regards to peptide and non-peptide linker, ‘336 teaches peptide conjugates comprising physiologically active polypeptide, a non-peptide polymer and an immunoglobulin Fc fragment (abstract). ‘336 further teaches that addition of several amino acids can be done and that linkage can be done by a peptide linker (page 25, line 24 and page 26, line 4-5). ‘336 teaches that the non-peptide polymer is selected from the group consisting of polyethylene glycol single polymers, polypropylene glycol single polymers, ethylene glycol- propylene glycol copolymers, polyoxyethylated polyols, polyvinyl alcohols (claim 14). ‘336 teaches that the protein conjugate maintains the in vivo activity at relatively high levels and remarkably increases the serum half-life for the physiologically active polypeptide, with less risk of inducing undesirable immune responses (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘999 and ‘266 and prepare a GH receptor antagonist that comprises HGH and AAT because ‘266 teaches that the fusion had an increased half-life (claim 1). It would also be obvious to one of ordinary skill in the art to use the peptide or non-peptide linker of ‘336 because ‘336 teaches that the conjugate maintains the in vivo activity at relatively high levels and remarkably increases the serum half-life for the physiologically active polypeptide, with less risk of inducing undesirable immune responses (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a fusion because ‘266 teaches that the fusion provided for sustained type HGH with an improved half-life (abstract; claim 1).
Regarding claim 9, ‘266 teaches that human growth hormone (HGH) fused with AAT (page 2, last paragraph, line 1-2; claim 1, abstract).
Regarding claim 10-11, ‘266 teaches that the AAT has one or more amino acid substitutions where proline, which is the 357th amino acid at position P2, is mutated to asparagine and further that the ninth amino acid glutamine is mutated to asparagine, or the 232th amino acid cysteine is mutated to serine (page 3, 3rg paragraph, line 1-7).
Regarding claim 12, ‘266 teaches that the hGH and A1AT are linked without a linker (page 5, Example 1).
Regarding claim 13-15, ‘336 teaches that the non-peptide polymer is selected from the group consisting of polyethylene glycol single polymers, polypropylene glycol single polymers, ethylene glycol- propylene glycol copolymers, polyoxyethylated polyols, polyvinyl alcohols (claim 14). ‘336 further teaches that addition of several amino acids can be done and that linkage can be done by a peptide linker (page 25, line 24 and page 26, line 4-5).
Regarding claim 18, ‘266 teaches a method of preparing wherein host cells containing a GH variant expression vector are cultured under conditions suitable for cell growth and for expression of the GH variant [0079] and that the culture conditions should allow transcription, translation, and protein transport between cellular compartments [0080].


	Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
The Examiner notes that the instant specification contains sequences but the application does not contain sequence listing.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Conclusion
Claims 1-18 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615